Citation Nr: 1218039	
Decision Date: 05/21/12    Archive Date: 05/31/12

DOCKET NO.  12-03 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation (rating) in excess of 10 percent for bilateral hearing loss from May 31, 2011.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, and from June 1971 to May 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  


FINDING OF FACT

For the period of increased rating claim, the audiometric test scores and speech recognition testing have resulted in no more than level IV hearing in the right ear, and no more than level IV hearing in the left ear. 


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected bilateral hearing loss have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In a July 2011 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  That letter also provided information regarding disability ratings, effective dates, and the criteria applicable to the Veteran's increased rating claim.

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  

The Board notes that in a November 2011 VA Form 21-4142 the Veteran reported that he went on SSA disability in April 2008.  The Court has held that, where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  

Although the records related to any SSA's disability determinations have not been associated with the Veteran's claims file, the Board finds that any such records could not relevant to the issue of increased rating for hearing loss currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence that they are relevant).  With regard to relevance of the SSA records, the Veteran has not indicated that hearing loss disability was the basis for the SSA disability determination.  The November 2011 VA Form 21-4142 reflects the Veteran's report of other, significant post-surgical disabilities that kept him from working, and which were the actual cause of him seeking SSA disability, specifically, peripheral neuropathy of all extremities and balance problems.  On the November 2011 form reporting SSA disability, the Veteran wrote that he had undergone neck surgery, felt his nerves of the arms and hands had not come back since then, that he had lower extremity nerve problems, and that he was having balance problems.  The Veteran only asserted that the hearing loss precluded him from holding a potential alternative employment of a "desk job" with the same company, rather than being the cause of his unemployability for the position for which he had been hired and had been performing at that company.  Consistent with the Veteran's statement regarding having impairing disabilities other than hearing loss, the record also reflects that the Veteran has other, non-service-related disabilities, namely, psychiatric disorder (depression, anxiety, nervousness), peripheral neuropathy of all extremities, knee replacement (prosthesis), and hypertension.  Such evidence of significantly impairing disabilities other than hearing loss further suggest the unlikelihood of hearing loss having been considered a significant disability in the SSA determination and evidence developed for that determination. 

The SSA records are also not relevant because the Veteran has not asserted that any hearing loss testing was performed in conjunction with SSA determination or that there is any evidence as part of the SSA determination showing worsened hearing or measuring such hearing loss.  Even if, hypothetically, hearing loss (audiometric or speech recognition) testing had been performed by SSA in 2008, such test results would be dated three years prior to the relevant hearing loss increased rating period that began in May 2011.  See 38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011).  Any general reports of hearing loss by the Veteran that might be reflected in the 2008 SSA records would not be relevant because they would pertain to a period well outside of the current increased rating period that began in May 2011.  Any such hypothetical evidence, even if it showed worsened hearing, would be dated over one year prior to receipt of the May 2011 claim for increased rating, so could not serve as the basis for an increased rating during the one year period prior to the May 2011 claim for increase.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

Additionally, any general reports of hearing loss by the Veteran reflected in the 2008 SSA records would be of significantly less probative value than the Veteran's more recent statements made to VA during the relevant rating period in 2011 and 2012 regarding the functional impairment of his hearing loss disability, and the specific audiometric test results and speech recognition testing results in August 2011 that were more recently developed as part of the claim for increased rating.  Because the SSA records are not relevant to the bilateral hearing loss increased rating issue currently on appeal, VA has no duty to attempt to obtain such records before adjudicating the claim for increased rating for bilateral hearing loss on the merits. 

With regard to the duty to assist, the Veteran was afforded a VA audiology examination in August 2011.  The Board finds this examination adequate for rating purposes because it was performed by an audiologist and was based on a thorough examination of the Veteran.  Moreover, the examiner reported findings pertinent to the rating criteria, which are detailed below.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes). 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Rating Bilateral Hearing Loss

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable (0 percent) to 100 percent for service-connected bilateral hearing loss disability.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the August 2011 VA audiological evaluation, neither 38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Service connection for bilateral hearing loss with a 0 percent rating was in effect beginning October 2004.  In May 2011, the Veteran filed the current claim for increased rating, asserting that symptoms of bilateral hearing loss had worsened, and pointing out that he was seeking treatment.  The August 2011 rating decision on appeal granted an increased rating of 10 percent, effective from the date of claim in May 2011.  In the notice of disagreement, the Veteran wrote that he felt he should have received a higher rating than 10 percent.  In a substantive appeal, the Veteran wrote that he felt his bilateral hearing loss warranted a 30 percent disability rating.  He wrote that he had been told by a medic during service that he was deaf, that one job almost did not hire him because of hearing loss because he could not pass the hearing tests, and that he could not hear well enough to keep up at work-related meetings.  

As indicated, the Veteran was afforded VA audiology examination in August 2011 in connection with his claim for increased rating for bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
65
75
95
LEFT
45
50
60
70
85

Speech recognition ability at the August 2011 examination was recorded as 78 percent in the right ear and 76 percent in the left ear.  The right ear average puretone threshold was 70 decibels.  The left ear average puretone threshold was 66.25 decibels.  Using Table VI, the hearing impairment is Level IV in the right ear and Level IV in the left ear.  This results in a 10 percent disability rating under Table VII.  See 38 C.F.R. § 4.85.  That rating has been effective since the Veteran's claim for increase on May 31, 2011.    

Consistent with the Veteran's assertions of worsened hearing, especially in the right ear, and consistent with the May 2011 claim for increased rating, the record reflects that the Veteran's service-connected bilateral hearing loss had in fact worsened prior to May 2011, as indicated by the worsened audiometric test scores and speech recognition test scores that met the criteria for increased rating of 10 percent.  For these reasons, the Board finds that a rating in excess of 10 percent for bilateral hearing loss, during any period on appeal, must be denied.  As the preponderance of the evidence is against the claim for increased rating for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration of Referral of Hearing Loss

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's bilateral hearing loss disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the August 2011 VA examiner specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability by noting that the Veteran had normal middle ear function in each ear, but had moderate to profound sensorineural hearing loss in the right ear, and moderate to severe sensorineural hearing loss in the left ear.  The examiner also stated that "[h]earing is not anticipated to improve with medical intervention."  

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra- schedular rating is warranted.  Specifically, the Court noted that, "[u]nlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Martinak, 21 Vet. App. at 455.  

The Board has also considered a statement from the Veteran submitted along with his January 2012 substantive appeal, in which he reports that he had to take disability retirement from his job.  While the Veteran reported this fact in the context of talking about the problems associated with his hearing loss, he has not made the assertion that the disability retirement was due only or even primarily to the service-connected bilateral hearing loss, and the record does not support this fact.  Instead, the Veteran's statement reflects disability due to peripheral neuropathy and balance problems.  

The November 2011 VA Form 21-4142 reflects the Veteran's report of disabilities that kept him from working, and which were the actual cause of him seeking SSA disability.  He only asserted that the hearing loss precluded him from holding a "desk job" with the same company.  Consistent with the Veteran's statement, while the hearing loss may hypothetically have become a limiting factor for other positions in the company ("desk job") that involved communication in meetings, this is not shown to in fact be an actual employment impairment in the Veteran's case, as the hearing loss is not shown to have affected his actual employment, which actually involved wearing hearing protection so as not to be able to hear the excessive noise of the work place.  For example, a September 2004 certified audiologist's statement reflects that the Veteran's post-service employment involved exposure to excessive noise and required hearing protection at all times, reflecting that a loss of hearing is not a factor in such employment.

The record also reflects that the Veteran has other, non-service-related disability that are significantly impairing and that account for the asserted impairment with employment, namely, psychiatric disorder (depression, anxiety, nervousness), neck surgery with residual peripheral neuropathy of the arms and hands, peripheral neuropathy of the lower extremities, balance problems, knee replacement (prosthesis), and hypertension.  The Board also notes that the service-connected tinnitus would cause some interference with hearing; however, such impairment may not be considered on the question of whether extraschedular rating referral is warranted for the service-connected hearing loss disability.  See 38 C.F.R. § 4.14 (2011).  

The Board has carefully considered the Veteran's statement, and the notations and findings of the VA examiner; however, such statements only reflect hearing loss impairment consistent with high frequency hearing loss with some loss of ability to recognize speech in conversation.  The Board recognizes and has considered the Veteran's complaints of difficulty in hearing coworkers due to the service-connected hearing loss.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss.  In the absence of evidence that the schedular rating criteria is inadequate to rate the Veteran's bilateral hearing loss disability, the Board is not required to remand this case to the RO for the procedural 

actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


